Exhibit 10.1

FOURTH AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of October 31, 2008, is entered into among MODUSLINK
CORPORATION, a Delaware corporation (“ModusLink”), SALESLINK LLC, a Delaware
limited liability company (“SalesLink”), SALESLINK MEXICO HOLDING CORP., a
Delaware corporation (“SalesLink Mexico”) (each herein called a “Borrower” and
collectively, the “Borrowers”), the lenders party hereto (herein collectively
called the “Lenders” and each individually called a “Lender”) and BANK OF
AMERICA, N.A. (as successor by merger to LaSalle Bank National Association), as
a Lender and as Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of October 29, 2006, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007 and (iii) that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of October 31, 2007 (the “Existing
Loan Agreement” and as the Existing Loan Agreement is amended and modified by
this Amendment, the “Amended Loan Agreement”);

WHEREAS, Borrowers have requested that the Lenders modify the Existing Loan
Agreement in certain respects; and

WHEREAS, the Lenders are willing to modify the Existing Loan Agreement in
certain respects subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Loan Agreement.



--------------------------------------------------------------------------------

SECTION 2

AMENDMENTS TO EXISTING LOAN AGREEMENT

2.1 Change to Agent’s Name. All references in the Existing Loan Agreement to
(i) “LaSalle Bank National Association” are hereby amended by deleting such
references and substituting “Bank of America, N.A., as successor by merger to
LaSalle Bank National Association” therefor and (ii) “LaSalle” are hereby
amended by deleting such references and substituting “Bank of America” therefor.

2.2 Change to Parent’s Name. All references to “CMGI” and “CMGI Notes” in the
Existing Loan Agreement are hereby amended by deleting such references and
substituting “Parent” or “Parent Notes”, as applicable, therefor.

2.3 Amendment to Definitions.

(a) Amended and Restated Definitions. The following definitions contained in
Section 1.1 of the Existing Loan Agreement are hereby amended and restated in
their entirety:

“Aggregate Revolving Credit Commitment” shall mean the combined Revolving Credit
Commitments of Lenders in effect at any time, which shall initially be
$45,000,000.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean the percentage interest rate per annum based upon
the Senior Leverage Ratio set forth in the Compliance Certificate delivered by
Borrowers to Lender pursuant to Section 7.2(C)(ii), as indicated in the
following chart, it being understood that the Applicable Margin for (i) Prime
Loans shall be the percentage set forth under the column “Prime Margin”,
(ii) LIBOR Loans shall be the percentage set forth under the column “LIBOR
Margin”, (iii) the Letter of Credit Fee shall be the percentage set forth under
the column “Letter of Credit Margin” and (iv) the non-use fee described in
Section 2.12 of this Agreement shall be the percentage set forth under the
column “Non-Use Fee Margin”:

 

Senior Leverage Ratio

   Prime
Margin     LIBOR
Margin     Letter of Credit
Margin     Non-Use Fee
Margin  

Greater than or equal to 1.50:1.00

   .50 %   2.25 %   2.25 %   .40 %

Greater than or equal to 1.00:1.00, but less than 1.50:1.00

   .25 %   1.75 %   1.75 %   .35 %

Less than 1.00:1.00

   0 %   1.25 %   1.25 %   .30 %

“EBITDA” shall mean with reference to any period (i) consolidated net income (or
net deficit) of Borrowers and their respective Subsidiaries for such period as
computed in accordance with generally accepted accounting principles
consistently applied, plus (ii) the aggregate amount of (a) Interest Expense
without duplication, it being understood that Interest Expense shall not include
interest that is paid in kind for such period, (b) all amounts deducted in
arriving at such net income (or net deficit) in respect of federal, state and
local income taxes for such period, (c) all amounts properly charged for
depreciation of fixed assets and amortization of intangible assets during such
period on the books of such Persons, (d) all non-cash restructuring charges
recognized by Borrowers during such period; provided, however, that the
restructuring charges recognized by Borrowers for purposes of this definition
shall be deemed to be the following amounts for the following fiscal quarters:
(1) fiscal quarter ended January 31, 2008, $745,330; (2) fiscal quarter ended
April 30, 2008, $973,501; and (3) fiscal quarter ended July 31, 2008, $2,123,110
and (e) an amount equal to a one-time non-cash goodwill impairment recognized by
Borrowers in the quarter ended July 31, 2008 related to Parent’s acquisition of
Modus Media, Inc. of $14,000,000.

For the avoidance of doubt, for the fiscal quarter ending October 31, 2008, the
restructuring charges recognized by Borrowers for purposes of this definition
shall equal $3,841,941 plus the non-cash restructuring charge recognized by the
Borrowers during such fiscal quarter.

 

3



--------------------------------------------------------------------------------

For the avoidance of doubt, for the fiscal quarter ending January 31, 2009, the
restructuring charges recognized by Borrowers for purposes of this definition
shall equal $3,096,611 plus the non-cash restructuring charge recognized by the
Borrowers during such fiscal quarter plus the amounts recognized the prior
fiscal quarter.

For the avoidance of doubt, for the fiscal quarter ending April 30, 2009, the
restructuring charges recognized by Borrowers for purposes of this definition
shall equal $2,123,110 plus the non-cash restructuring charge recognized by the
Borrowers during such fiscal quarter plus the amounts recognized the two prior
fiscal quarters.

For the avoidance of doubt, for the fiscal quarter ending July 31, 2009, the
restructuring charges recognized by Borrowers for purposes of this definition
shall equal the non-cash restructuring charge recognized by the Borrowers during
such fiscal quarter plus the amounts recognized the three prior fiscal quarters.

“Fixed Charge Coverage Ratio” shall mean for any period the ratio of (i) the
aggregate amount of (a) EBITDA for such period minus (b) Capital Expenditures
for such period minus (c) all amounts of federal, state and local income taxes
actually paid during the fiscal quarter ended October 31, 2008 and any period
thereafter to (ii) the aggregate amount of (x) Interest Expense for such period
plus (y) payments made by Borrowers to Parent with respect to Subordinated Debt
for such period plus (z) payments made by Borrowers in respect of Indebtedness
permitted hereunder pursuant to subsection (iv) of the definition of “Permitted
Debt” for such period.

“Permitted Debt” shall mean:

(i) the Liabilities;

(ii) current unsecured Indebtedness arising in the ordinary course of business
of Borrowers and their respective Subsidiaries, including trade payables,
utility costs, payroll and benefit obligations, accrued tax liabilities and
other non-extraordinary accounts payable but excluding Indebtedness for Borrowed
Money;

(iii) the Subordinated Debt;

(iv) other Indebtedness incurred by Borrowers to any Person at a time no Default
or Event of Default exists which is described on Schedule 1.1.3 to this
Agreement up to an aggregate amount of $15,000,000, including, without
limitation, Indebtedness constituting Capitalized Lease Obligations; provided,
however, that the Borrowers shall not be required to describe Capitalized Lease
Obligations on Schedule 1.1.3 for purposes of this subsection.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” shall mean:

(i) Liens and encumbrances in favor of Agent, whether granted under or
established by this Agreement, the Ancillary Agreements or otherwise;

(ii) subject to Section 7.4, Liens for taxes, assessments or other governmental
charges incurred by a Borrower or its Subsidiaries in the ordinary course of
business and for which no interest, late charge or penalty is attaching or which
are being contested in good faith by appropriate proceedings diligently pursued
and for which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books;

(iii) Liens, not delinquent, incurred by a Borrower or its Subsidiaries in the
ordinary course of business created by statute in connection with worker’s
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;

(iv) Liens incurred by a Borrower or its Subsidiaries in favor of mechanics,
materialmen, carriers, warehousemen, landlords or repairmen or other like
statutory or common law Liens securing obligations incurred in good faith in the
ordinary course of business that are not overdue for a period of more than
fifteen (15) days or which are being contested in good faith;

(v) pledges and deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases (other than capital leases),
utility purchase obligations, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(vi) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not, in the aggregate, materially detract from the value
of the property of any Borrower or Subsidiary or materially interfere with the
ordinary conduct of the business of any Borrower or Subsidiary;

 

5



--------------------------------------------------------------------------------

(vii) subjection to the limitation set forth in subsection (iv) of the
definition of Permitted Liens, Liens that constitute purchase money security
interests on any property securing Indebtedness incurred for the purpose of
financing all or any party of the cost of acquiring such property, provided,
that any such Lien attaches to such property within (20) days of the acquisition
therefore and attaches solely to the property so acquired;

(viii) any existing Liens and encumbrances identified in Schedule 1.1.4 hereto
to secure Indebtedness outstanding as of the date hereof.

“Revolving Credit Commitment” shall mean with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 2.1 under the heading
“Revolving Credit Commitments.”

“Revolving Credit Termination Date” shall mean October 31, 2009.

(b) Additional Definitions. Section 1.1 of the Existing Loan Agreement is hereby
amended by adding the following definitions on proper alphabetical order:

“Bank of America” shall mean Bank of America, N.A., as successor by merger to
LaSalle Bank National Association.

“Business” shall mean the provision to organizations, including in the high
technology, communications and medical industries, of a broad and integrated
portfolio of business process outsourcing and technology solutions delivered
across four core competencies: supply chain, e-business, aftermarket and
entitlement management.

“Parent” shall mean ModusLink Global Solutions, Inc., a Delaware corporation
f/k/a CMGI, Inc.

“Parent Notes” shall mean (i) that certain Secured Demand Note dated as of
August 2, 2004 executed by Obligor in favor of Creditor in the principal amount
of $25,000,000, (ii) that certain Secured Promissory Note dated as of December
    , 2004 executed by Obligor in favor of Creditor in the principal amount of
$10,000,000 and (iii) that certain Secured Promissory Note dated as of December
    , 2004 executed by Obligor in favor of Creditor in the principal amount of
$17,151,705 and (iv) any other promissory notes executed by any Borrower in
favor of Parent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the (a) acquisition by a Borrower of the property of any
Person, or of any business or division of any Person; (b) acquisition by a
Borrower of an excess of 50% of the equity interests of any Person, and
otherwise causing such Person to become a Subsidiary of such Borrower; or
(c) merger or consolidation or any other combination of a Borrower with any
Person, if each of the following conditions is met:

(i) Agent shall receive at least twenty (20) Business Days’ prior written notice
of such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition;

 

6



--------------------------------------------------------------------------------

(ii) such Permitted Acquisition shall only involve Persons and assets located in
the United States (and, if such Permitted Acquisition is an acquisition of the
equity interests of such Person, such Person shall be incorporated or organized
under the laws of any State of the United States or the District of Columbia)
and be comprised of a business, or those assets of a business, of the type of
Business engaged in by the Borrowers as of the date hereof and which business
would not subject the Agent or Lenders to regulatory or third party approvals in
connection with the exercise of their rights and remedies under this Agreement
or any other Ancillary Agreements;

(iii) no additional Indebtedness, or other liabilities shall be incurred,
assumed or otherwise be reflected on the consolidated balance sheet of the
Borrowers after giving effect to such Permitted Acquisition, except ordinary
course trade payables, accrued expenses and other Indebtedness constituting
Permitted Debt;

(iv) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Liens);

(v) at or prior to the closing of any Permitted Acquisition, the Agent, for its
benefit and the benefit of the Lenders, will be granted a first priority
perfected Lien (subject to Permitted Liens) in all assets acquired pursuant
thereto, and the Borrowers shall have executed such documents and taken such
actions as may be reasonably required by the Agent in connection therewith;

(vi) both immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall exist;

(vii) immediately after giving effect to such transaction on a pro forma basis,
the Borrowers shall be in compliance with all of the financial covenants set
forth in Section 7.1 hereof;

 

7



--------------------------------------------------------------------------------

(viii) the Borrowers shall have delivered final copies of the applicable
acquisition documents to Agent, such documents being reasonably acceptable to
the Agent and including, without limitation, all necessary UCC, tax and judgment
searches and, where applicable, evidence of lien terminations satisfactory to
Agent such that Agent’s Liens and Permitted Liens, are the only liens on the
acquired assets;

(ix) such Permitted Acquisition shall be consensual and the Board of Directors
or similar governing body of the Person of which the assets or business is to be
acquired by the Borrowers shall have consented to and approved the Permitted
Acquisition;

(x) if the equity interests of any Person are acquired by a Borrower, such
Person shall become a “Borrower” hereunder and under the Ancillary Documents to
which the Borrowers are party, and shall execute any Ancillary Document or other
documentation in form and substance reasonably satisfactory to Agent, required
by the Agent;

(xi) after giving effect to such Permitted Acquisition, the aggregate amount
paid by the Borrowers in respect of Permitted Acquisitions during the then
current fiscal year (whether in the form of purchase price, earnout payments,
transaction costs or other related fees and expenses) shall not exceed
$15,000,000.

(c) Deleted Definitions. The following definitions of and contained in
Section 1.1 of the Existing Loan Agreement are hereby deleted in their entirety.

“CMGI”;

“CMGI Notes”;

“Commitment Increase Option”;

“Equipment Debt”; and

“LaSalle”.

2.4 Deletion of Commitment Increase Option. Section 2.3 of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“2.3 Loan Accounts; Amount and Maintenance of Loans; Interest Rate Not
Determined.

 

8



--------------------------------------------------------------------------------

(A) Loan Account. Agent, on behalf of Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding, and such record shall, absent demonstrable error be conclusive
evidence of the amount of the Loans made by Lenders to Borrowers and the
interest and payments thereon. Any failure to record or any error in doing so
shall, however, limit or otherwise affect the obligation of Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans.

(B) Intentionally Omitted.

(C) Amount and Maintenance of Loans. The Loans may be made and maintained as
(i) Prime Rate Loans, (ii) LIBOR Loans, or (iii) a combination of Prime Rate
Loans and LIBOR Loans. The aggregate principal amount of each LIBOR Loan,
whether new, converted or continued, shall not be less than $500,000. More than
one borrowing may occur on the same date, but at no time shall there be
outstanding more than five LIBOR Loans in the aggregate. The amount of any Loan
is also subject to the limits contained in Section 2.1. No Loan shall be made at
any time a Default or Event of Default shall exist.

(D) Inability to Determine Interest Rate. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, Agent shall have determined in good faith (which
determination shall be conclusive and binding upon Borrowers) that currency
deposits in the amount of such LIBOR Loan are not generally available in the
London Interbank market, or that the rate at which such currency deposits are
being offered will not adequately and fairly reflect the cost to Agent of
maintaining the principal amount of such LIBOR Loan during such Interest Period,
Agent shall promptly, after such determination shall have been made, give
facsimile notice of such determination to Borrowers and Lenders, and, until
Agent shall notify Borrowers and Lenders that the circumstances giving rise to
such notice no longer exist, any request by Borrowers for the making of,
conversion to or continuation of a LIBOR Loan shall be deemed to be a request
for a Prime Rate Loan. Agent shall use its reasonable efforts to notify
Borrowers of a change in the circumstances causing the LIBOR Loan to be
unavailable but shall not incur any liability for any failure so to notify
Borrowers.”

 

9



--------------------------------------------------------------------------------

2.5 Amendment to Non-Use Fee. Section 2.12 of the Existing Loan Agreement is
hereby amended by deleting the Section in its entirety and substituting the
following therefor:

“2.12 Non-Use Fee. Borrowers agree, jointly and severally, to pay to Agent, for
the ratable benefit of Lenders, with respect to the Revolving Credit Facility,
for the period commencing on the date hereof and continuing through the
Revolving Credit Termination Date, an amount equal to the product of (i) the
average daily unused portion of the Aggregate Revolving Credit Commitment and
(ii) the Applicable Margin. Such non-use fee shall be payable by Borrowers,
jointly and severally, in arrears on the last Business Day of each calendar
quarter and on the Revolving Credit Termination Date. The non-use fee shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.”

2.6 Warranties and Representations.

Section 6.1(T) of the Existing Loan Agreement is hereby amended and restated by
deleting the Section in its entirety and substituting the following therefor:

“(T) Other than (i) the sale by SalesLink, LLC of its “marketing distribution
services” business and assets to ADP and (ii) the sale of Inventory in the
Borrower’s ordinary course of business, none of such Borrower’s Collateral has
been pledged or sold to any other Person or otherwise encumbered, such Borrower
is the owner of its Collateral free of all Liens and encumbrances except those
of Agent and except for the Permitted Liens and no financing statement has been
filed concerning the Collateral, except any filed on behalf of Agent and those
relating to Permitted Liens;”

2.7 Amendments to Negative Covenants.

(a) Amendment to Merger/Consolidation Restriction. Subsection (B) of Section 7.3
of the Existing Loan Agreement is hereby amended by deleting the subsection in
its entirety and substituting the following therefor:

“(B) Mergers and Acquisitions. (i) Liquidate, dissolve or merge or consolidate
with or acquire any Person, (ii) permit any Subsidiary to liquidate, dissolve or
merge or consolidate with or acquire any Person or (iii) lose control (as such
term is defined in the definition of “Affiliate”) of any Subsidiary, except that
any Borrower may (y) merge or consolidate with any other Borrower or
(z) consummate Permitted Acquisitions;”

(b) Amendment to Investment Restriction. Subsection (C) of Section 7.3 of the
Existing Loan Agreement is hereby amended by deleting the subsection in its
entirety and substituting the following therefor:

“(C) Investments. (i) Except in respect of other Borrowers, make any investment
in the securities of any Person other than (x) to a Subsidiary as permitted
under Section 7.2(H), (y) in connection with a Permitted Acquisition or (z) in
the ordinary course of its business or (ii) use or permit any proceeds of the
Loans to be used, either directly or

 

10



--------------------------------------------------------------------------------

indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any margin stock (such Borrower will furnish to Agent
upon request, a statement in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U of the Federal Reserve Board);”

(c) Subsection (D) of Section 7.3 of the Existing Loan Agreement is hereby
amended by deleting the subsection in its entirety and substituting the
following therefor:

“(D) Loans. Make any loans or other advances of money (other than salary) to any
other Borrower, or any Affiliate, officers, directors, employees or agents of
Affiliates or such Borrower or to any other Person, except for (i) such loans or
advances to employees in the ordinary course of business consistent with past
practice; (ii) loans or advances to any other Borrower that are subordinated to
the Liabilities on terms satisfactory to Agent; or (iii) to a Subsidiary as
permitted under Section 7.2(H);”

(d) Amendment to Restriction on Asset Purchases. Subsection (K) of Section 7.3
is hereby amended by deleting the subsection in its entirety and substituting
the following therefor:

“(K) Asset Purchase. Collectively with the other Borrowers, make any purchase or
otherwise acquire or permit any domestic Subsidiary to acquire all or
substantially all or a substantial portion of the assets of any Person (or any
division or line of business of any Person) other than Permitted Acquisitions;”

2.8 Replacement of Schedule 1.1.2. Schedule 1.1.2 to the Existing Loan Agreement
is hereby amended by replacing Schedule 1.1.2 to the Existing Loan Agreement
with the replacement Schedule 1.1.2 attached to this Amendment as Attachment I.

2.9 Replacement of Schedule 2.1. Schedule 2.1 to the Existing Loan Agreement is
hereby amended by replacing Schedule 2.1 to the Existing Loan Agreement with the
replacement Schedule 2.1 attached to this Amendment as Attachment II.

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby jointly and severally represents and warrants to Lenders
that:

3.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of such Borrower’s obligations under the Amended Loan Agreement are
duly authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of

 

11



--------------------------------------------------------------------------------

incorporation or organization, as applicable, or by-laws or limited liability
company agreement, as applicable, or that of any of its Subsidiaries or any
material agreement or other document binding upon or applicable to it or any of
its Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of its properties or the properties of any of its Subsidiaries
pursuant to the provisions of any agreement binding upon or applicable to it or
any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Amended Loan Agreement, are the legal, valid and
binding obligations of such Borrower to the extent such Borrower is a party
thereto, enforceable against such Borrower in accordance with their respective
terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of the
rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendments set forth in Section 2 of this Amendment shall become effective
upon satisfaction of all of the following conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. A counterpart original of this Amendment duly executed by
Borrowers.

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date of the execution of this Amendment substantially in the form of
Exhibit A to this Amendment.

(c) Officer’s Certificate. A certificate of the chief financial officer of each
Borrower dated the date of the execution of this Amendment, substantially in the
form of Exhibit B to this Amendment.

(d) Replacement Revolving Notes. A Replacement Revolving Note dated as of the
date hereof executed by Borrower in favor of each of (i) Bank of America, N.A.
(as successor by merger to LaSalle Bank National Association), in the form of
Exhibit C-1 to this Amendment and (ii) RBS Citizens, National Association, in
the form of Exhibit C-2 to this Amendment.

 

12



--------------------------------------------------------------------------------

(e) Other. Such other documents as Agent may reasonably request.

4.2 Payment of Modification Fee. Agent shall have received a modification fee
for the ratable benefit of the Lenders from Borrowers in the amount of
$33,750.00.

4.3 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Amendment, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Amendment, that (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Loan Agreement and the other documents executed pursuant
to the Existing Loan Agreement remain in full force and effect and each Borrower
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Loan Agreement and the other documents executed pursuant to the Existing Loan
Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Amended Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Note and in any Ancillary Agreement, or other
agreements, documents or other instruments executed and delivered pursuant to
the Amended Loan Agreement, shall mean and be a reference to the Amended Loan
Agreement.

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Borrowers agree to pay, and save Lenders harmless from all

 

13



--------------------------------------------------------------------------------

liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Amended
Loan Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 5.6 shall survive any
termination of this Amendment or the Amended Loan Agreement.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

[signature page attached]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

BORROWERS:

 

MODUSLINK CORPORATION

a Delaware corporation

   

SALESLINK LLC

a Delaware limited liability company

By:  

/s/ Steven G. Crane

    By:  

/s/ Steven G. Crane

Name:   Steven G. Crane     Name:   Steven G. Crane Title:   Chief Financial
Officer     Title:   Chief Financial Officer

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

      By:  

/s/ Steven G. Crane

      Name:   Steven G. Crane       Title:   Chief Financial Officer      

Fourth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA (as successor by merger to LaSalle Bank National
Association), as Agent By:  

/s/ Michael Brashler

Name:   Michael Brashler Title:   Vice President Address Bank of America, N.A.
135 South LaSalle Chicago, Illinois 60603 Attn: Michasel Brashler Fax:
877-207-0732 LENDERS: BANK OF AMERICA (as successor by merger to LaSalle Bank
National Association), as a Lender By:  

/s/ David Bacon

Name:   David Bacon Title:   First Vice President Address Bank of America, N.A.
135 South LaSalle Chicago, Illinois 60603 Attn: David Bacon Fax: (312) 904-0409
RBS CITIZENS, NATIONAL ASSOCIATION f/k/a CITIZENS BANK OF MASSACHUSETTS, as a
Lender By:  

/s/ Victoria P. Lazzell

Name:   Victoria P. Lazzell Title:   Senior Vice President Address RBS Citizens,
National Association 53 State Street 8th Floor Boston, Massachusetts 02109 Attn:
Victoria P. Lazzell, Senior Vice President Fax: (617) 742-9548

Fourth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

Schedule 2.1

Revolving Credit Commitments:

 

Lender

   Revolving Credit
Commitment    Percentage of Initial
Revolving Credit Commitment  

Bank of America, N.A. (as successor by merger to LaSalle Bank National
Association)

   $ 26,250,000.00    58.333333333333 %

RBS Citizens, National Association f/k/a Citizens Bank of Massachusetts

   $ 18,750,000.00    41.666666666667 %              

Total

   $ 45,000,000.00    100.00 %              